Citation Nr: 1643423	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO. 10-35 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for prostate cancer. 

2. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Louisville, Kentucky. 

The Board previously remanded the case for additional evidentiary and procedural development in April 2014. 

The Veteran testified before a Decision Review Officer (DRO) in July 2010 at the RO. The Veteran also testified before a Veterans Law Judge (VLJ) via videoconference during a Board hearing in February 2014. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). Transcripts of the hearings are included in the claims file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current migraines are not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for migraines have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by July 2009 and June 2011 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2011 VA examiner performed an in-person examination and another examiner provided clear explanations in support of the opinions and findings in a May 2014 VA addendum medical opinion. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and VA addendum medical opinion are adequate to decide the Veteran's migraine claim. 

In April 2014, the Board remanded the case to afford the Veteran a VA addendum medical opinion and to issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives for the migraine claim. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that his current migraines were caused by his military service, to include being exposed to contaminated water at Camp Lejeune in North Carolina. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran was stationed at Camp Lejeune between 1976 and 1979. With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987. Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010). Thus, it has developed certain presumptive provisions to adjudicate claims based on toxin exposure at Camp Lejeune. See 38 U.S.C.A. § 1710(e) (West 2014); 38 C.F.R. § 17.400 (2015) (implementing the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154).

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. Those water systems served housing, administrative, and recreational facilities, and the base hospital. The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water. However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard. 

Recent studies have been conducted involving the National Academy of Sciences' National Research Council (NRC) and the ATSDR. Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes." The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, fourteen diseases were placed into the category of limited/suggestive evidence of an association. These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination. The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune." The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic. For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen." Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens." Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune. However, the ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC. 

According to VBA Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune. To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service. Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. 

Most recently, VA proposed to amend its adjudication regulations relating to presumptive service connection to add eight diseases associated with contaminants present in the water supply at Camp Lejeune. This proposed rule would establish that veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) between August 1, 1953 and December 31, 1987, and who have been diagnosed with any of eight associated diseases, are presumed to have a service-connected disability for purposes of entitlement to VA benefits. The eight diseases for which the presumption is proposed are: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease. See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 175 (Sept. 9, 2016) (to be codified at 38 C.F.R. pt. 3). 

Apart from the proposed changes noted above, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure. Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune. However, apart from the eight diseases noted above, it is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune. Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

VA and private treatment records show that the Veteran has current migraines. For example, the June 2011 VA examiner diagnosed him with migraine headaches and numerous private treatment records note his diagnosis of headaches. Thus, the first element of service connection is met. 

The Veteran's service treatment records show that his July 1972 enlistment examination and August 1979 separation examination did not note any complaints or treatment for headaches. An August 1975 reenlistment report of medical examination noted that the Veteran's sinuses were normal and abnormal but the evaluator did not discuss the Veteran's sinuses further. A January 1977 service clinic dispensary note indicated that the Veteran complained of a sore throat and headaches. The August 1979 separation examination also noted that the Veteran's sinuses were abnormal, but the evaluator indicated that the sinus problems were not considered disabling/disqualifying. 

The record is silent as to complaints or treatment for headaches until a January 2006 private progress note. In a February 2009 private treatment note, the Veteran complained of worsening headaches that were "on and off" for the previous eight months. 

An August 2011 letter from a private primary doctor indicated that the Veteran asked the doctor to provide an opinion regarding the cause of the Veteran's multiple medical problems and their relation to the contaminated water at Camp Lejeune. The doctor stated that he was a family physician primary care doctor and that he would defer to the input from specialists, but he could not rule out that exposure to Camp Lejeune water as contributing to some of the Veteran's medical problems. 

Additional private treatment records from 2009, 2011, and 2013 indicate treatment for headaches or migraines; however, these records do not discuss the etiology of the Veteran's symptoms or their relationship to his military service.

During a June 2011 VA examination, the Veteran stated that his headaches started one morning while at Camp Lejeune. He told the examiner that he awoke with a severe headache with disequilibrium and went to a hospital emergency room. He asserted that he visited an outpatient facility for the next several weeks. He stated that the headaches were present for the remainder of his service and that they became more intermittent with some incapacitating headaches. He asserted that the headaches have continued to occur in the same location since their onset in 1977.

Following a physical examination, the VA examiner diagnosed the Veteran with migraine headaches, but concluded that the weight of the medical literature was against the Veteran's migraines being due to exposure to contaminants in the water at Camp Lejeune. The examiner cited to five medical sources, including the ATSDR website, to support his conclusions. However, because the Veteran's service treatment records were not available to the examiner at the time of the June 2011 VA examination, the Board remanded the case in April 2014 for a VA addendum medical opinion for an examiner to consider the Veteran's service treatment records, which were associated with the claims file after the June 2011 VA examination. 

In a May 2014 VA addendum medical opinion report, a VA examiner opined that the Veteran's headache disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that a review of the Veteran's claims file showed no evidence of a diagnoses of a headache disorder during his military service or within one year of discharge from active duty. The examiner explained that the first diagnosis of a headache condition was made in February 2009 with a diagnosis of "atypical headache." The examiner noted that the Veteran's service treatment records showed a one-time visit for a sore throat with headaches and a temperature of 99.6 degrees in January 1977. The examiner noted that these symptoms were compatible with a diagnosis of an upper respiratory tract infection. The examiner further noted that the Veteran's separation physical was silent for any complaints or diagnoses of headaches and that a November 2008 private medical record showed a review of symptoms that was negative for headaches. The examiner explained that a review of the medical literature, including the National Institutes of Health (NIH), ATSDR, and NRC studies, does not show an association between the development of a headache disorder and exposure to contaminated water at Camp Lejeune. 

In addition to the medical evidence noted above, the Veteran provided numerous statements in which he discussed the onset and cause of his current headache disorder. In June 2009, the Veteran filed a claim for service connection. In a March 2010 notice of disagreement, the Veteran contended that he served the last three years of his active military service at Camp Lejeune, where he drank contaminated water. He asserted that his headaches began after being at Camp Lejeune for a year, and that they continued for the next two years of his military service. He contended that he sought treatment while at Camp Lejeune, with at least one visit to the emergency room due to severe pain, and that the doctors could not tell him the cause of his headaches. He claimed that the painful symptoms have continued since his military service. He asserted that he could not afford to see a doctor and that he finally saw a physician for his headaches when he was diagnosed and treated for prostate cancer in 2006. 

During a DRO hearing in July 2010, the Veteran testified that he was at Camp Lejeune from 1976 to 1979. He again asserted that he was treated at an emergency room for severe headaches and that the headaches have continued since that time. He stated that certain medication, used to control his cholesterol levels, increased his headaches. In a June 2011 statement, the Veteran stated that he worked at the dental center while at Camp Lejeune and that he lived in the barracks for single soldiers. He reiterated most of these same contentions during the February 2014 Board videoconference hearing. 

The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of his migraine disorder due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Migraines require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish that his current headaches are due to exposure to contaminated water at Camp Lejeune. 

After considering the Veteran's statements, the August 2011 letter from a private primary doctor, and the May 2014 VA examiner's opinion, the Board finds that the Veteran's current migraines are not etiologically related to his military service. The August 2011 private primary doctor and the VA examiner who authored the May 2014 VA addendum medical opinion are competent to provide opinions on the issue of etiology of medically complicated matters. While the primary care doctor stated that he could not rule out exposure to Camp Lejeune water as contributing to some of the Veteran's medical problems, this doctor did not explain the reasoning behind his opinion and he did not indicate that he was able to review the Veteran's pertinent records. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). The May 2014 VA addendum medical opinion is more probative than the private doctor's August 2011 statement as to the etiology of the Veteran's current headache disorder because of the VA examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. 

Therefore, as the preponderance of the evidence is against service connection for migraines, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for migraines is denied. 


REMAND

The Veteran's prostate cancer claim must be remanded for an addendum VA medical opinion for the May 2014 VA examiner to clarify the rationale behind her negative nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's prostate cancer and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE MAY 2014 VA EXAMINER and request that she re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current prostate cancer or residuals of prostate cancer symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the June 2011 physical examination, the May 2014 VA addendum medical opinion, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current prostate cancer or residuals of prostate cancer is etiologically related to his military service, including as due to exposure to contaminated water at Camp Lejeune from 1976 to 1979. 

The examiner MUST COMMENT and DISCUSS whether the rationale used to provide the May 2014 negative nexus opinion, namely, that increasing age is the leading risk factor for prostate cancer with the 20 year prevalence of prostate cancer in men at age 50 to be 8.3 percent (%) and at age 60 to be 13.3%, was properly applied to the Veteran's disability picture considering that he was approximately 53 years old when he was first diagnosed with prostate cancer in 2005. 

THE EXAMINER MUST COMMENT AND DISCUSS THE LAY CONTENTIONS MADE IN THE RECORD AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*October 2016 written brief presentation by the Veteran's representative indicating that the ATSDR study, cited by the May 2014 VA examiner, found an increased level of prostate cancer in the military and civilian staff at Camp Lejeune, as opposed to another military facility. The representative also asserted that the May 2014 VA examiner misstated the odds for the Veteran being diagnosed with prostate cancer because the VA examiner cited to the future odds for 60- and 70-year olds by starting with current 50-year olds. The representative contends that the examiner should have used the odds for a 30-year old to determine whether the Veteran would have been diagnosed with prostate cancer over the next 20 years, or the odds for a 40-year old to determine whether the Veteran would have been diagnosed with prostate cancer over the next 10 years, given the fact that the Veteran was actually diagnosed with the disease in his early 50s. The representative submitted a portion of an updated Centers for Disease Control (CDC) study from 2015 that showed a table for "Prostate Cancer Risk by Age" to support the contention that the Veteran only had a 0.32% future chance of being diagnosed with prostate cancer at age 50 (a 20-year prevalence of prostate cancer in men at age 30) and a 0.31% future chance of being diagnosed with prostate cancer at age 50 (a 10-year prevalence of prostate cancer in men at age 40). 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the prostate cancer claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


